 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3   UNITED STATES OF AMERICA,                               Case No .: 2:18-cr-055-APG-GWF

 4          Plaintiff                                   Order Denying Motion for Adjustment of
                                                                     Time Credit
 5 v.
                                                                       [ECF No. 66]
 6   CEMONE CHAMPAGNE LEWIS ,

 7          Defendant

 8         Defendant Cemone Champagne Lewis asks that I order the Bureau of Prisons (BoP) to

 9 adjust the time credits he will receive once he goes into federal custody. ECF No. 66. Because

10 Lewis is in state custody, the BoP has not yet calculated the time remaining on his federal

11 sentence. Thus, his motion is premature.

12         If Lewis later disagrees with the BoP' s eventual calculation of his time, he may file a

13 petition under 28 U.S.C. § 2241. Tucker v. Carlson, 925 F.2d 330, 332 (9th Cir. 1991). That

14 petition must be filed in the district in which he is held in custody. Rumsfeld v Padilla, 542 U.S.

15 426, 442 (2004). And, Lewis may not file a 28 U.S.C. § 2241 petition until he exhausts his

16 administrative remedies. Tucker, 925 F.2d at 332 ("Generally, a federal prisoner is required to

17 exhaust his federal administrative remedies before filing a habeas petition."). Lewis has not yet

18 exhausted his BoP administrative remedies regarding the calculation of his sentence, so his

19 motion is defective for that reason as well.

20         IT IS THEREFORE ORDERED that defendant Lewis' s motion (ECF No. 66) is

21 DENIED.

22                                        2019.
           DATED this 26th day of August, 2018.

23
                                                         ANDREWP . GORDON
                                                         UNITED STATES DISTRICT JUDGE
